Citation Nr: 1814304	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE


Entitlement to nonservice-connected death pension (survivor's pension) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to November 1954.  He died in July 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination issued by the Pension Management Center in St. Paul, Minnesota.

This case was previously before the Board in July 2017 at which time the case was remanded for additional development.  

Notably, in a February 2018 Informal Hearing Presentation, the appellant's representative appears to be requesting service connection for the cause of the Veteran's death.  However, the appellant has not submitted such a claim via VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  VA amended its adjudication regulations on March 24, 2015, to require that all claims be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The appellant is advised that, if she wishes to pursue a claim for service connection for the cause of the Veteran's death, she must submit the appropriate VA form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the July 2017 Board remand, there is conflicting evidence of record regarding the amount of the appellant's unreimbursed medical expenses.  Specifically, in the appellant's 2013 Tax Return, it was documented that her medical and dental expenses totaled $3,200 for the year.  Further, there were a number of medical expenses listed on the appellant's application for death pension. As there was no indication that such expenses were considered in the calculation of unreimbursed medical expenses, the case was remanded for a detailed accounting of the appellant's unreimbursed medical expenses and countable income.  Specifically, the remand requested that "[i]f there are any facts or figures that need clarification or supporting documentation by the appellant, she should be contacted and requested to provide what is needed."

Pursuant to the July 2017 Board remand, the AOJ sent letters to the appellant in August and September 2017 requesting that she clarify as well as provide supporting documentation for her claimed unreimbursed medical expenses.  Unfortunately, it appears that the August and September 2017 letters were sent to an outdated address.  Specifically, in a February 2018 Informal Hearing Presentation the appellant's representative noted that the August and September 2017 letters were sent to an old address in North Carolina but that the appellant had moved to Arizona "some time ago."  A review of the claims file shows that the appellant has lived in Arizona during the entire pendency of this claim, beginning in October 2012, and it is unclear why the August and September 2017 letters were sent to addresses in North Carolina.  

On remand, the AOJ should, once again, request clarification or supporting documentation by the appellant regarding her claimed unreimbursed medical expenses and, upon receipt of this information, provide a detailed accounting of the appellant's unreimbursed medical expenses and countable income.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Using the appellant's most current address of record, request clarification or supporting documentation by the appellant regarding her claimed unreimbursed medical expenses.  

2. Conduct a thorough accounting of the appellant's countable income, to include the calculation of the deduction of unreimbursed medical expenses.

Ensure that the annual income and deductions made for unreimbursed medical expense deductions are the same as that reflected in the appropriate Social Security Administration (SSA) Inquiry printouts and reports of medical expenses submitted by the appellant. 

In a detailed summary, the AOJ must provide a clear explanation for all figures used so that the Board is able to understand where it derived the amounts used in calculating the appellant's countable income and why such amounts were used.

3. After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the appellant and her representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





